 Case: 1:17-md-02804-DAP Doc #: 2551 Filed: 08/29/19 1 of 17. PageID #: 409984




                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION )                  MDL 2804
 OPIATE LITIGATION            )                  Case No. 1:17-md-2804
                              )                  Judge Dan Aaron Polster
 THIS DOCUMENT RELATES TO:    )
 Track One Cases              )                  OPINION AND ORDER GRANTING
                              )                  DEFENDANTS’ MOTION TO
                              )                  EXCLUDE WHITELAW
                              )

       Before the Court is Defendants’1 Motion to Strike the Opinions of Seth B. Whitelaw

(“Whitelaw Motion”) (Doc. #: 1918). The Court has carefully considered the Whitelaw Motion,

Plaintiffs’ Response (Doc. #: 2114), and Defendants’ Reply (Doc. #: 2517) and GRANTS the

Whitelaw Motion.



I.     Legal Standards.

       The Court incorporates the general legal standards set forth in the Court’s Opinion and

Order regarding Defendants’ motion to exclude the opinion and testimony of Prof. Meredith

Rosenthal. See Doc. #: 2495.




       1
         “Defendants,” as used by Whitelaw and in this Order, are McKesson Corporation,
AmerisourceBergen Drug Corporation, CVS Rx Services, Inc., CVS Indiana, L.L.C. (collectively
“CVS”), Walgreen Co., Walgreen Eastern Co. (collectively “Walgreens”), Mallinckrodt plc,
Mallinckrodt, LLC, and SpecGx LLC (collectively “Mallinckrodt”). See Plaintiffs’ Memorandum
in Opposition to Defendants’ Motion to Exclude Seth Whitelaw’s Opinions and Proposed
Testimony (“Pls. Opp. Resp. re Whitelaw”) at 1, n. 1 (Doc. #: 2114).
 Case: 1:17-md-02804-DAP Doc #: 2551 Filed: 08/29/19 2 of 17. PageID #: 409985



II.    Introduction.

       Plaintiffs designated Whitelaw as an expert on: (1) the relevant standards applicable to the

design, implementation, and operation of corporate and controlled substance compliance programs

for pharmaceutical manufacturers and distributors; (2) application of these standards to controlled

substance manufacturers and distributors; and (3) the effectiveness of Defendants’ opioid product

compliance programs from 1996 until 2018. See Whitelaw Report at 2 (Doc. #: 1999-25).2

According to Plaintiffs, “Whitelaw offers opinions concerning the proper elements of a compliance

program for a reasonable pharmaceutical manufacturer and distributor and offers an assessment of

Defendants’ compliance programs based upon those elements.” Pls. Opp. Resp. re Whitelaw at

13 (Doc. #: 2114).

       Whitelaw is a lawyer with experience in corporate compliance, including pharmaceutical

industry compliance. Defendants seek to exclude Whitelaw’s opinions, arguing: (1) he lacks the

qualifications to serve as a suspicious order monitoring system (“SOMS”) program expert; (2) his

model SOMS program is unreliable because it was created solely for this litigation and employs a

methodology that draws heavily from the Federal Sentencing Guidelines (“FSG”), which are not

used by either the DEA or industry participants for this purpose; and (3) he invades the province

of the jury by opining on an ultimate issue. Each of these arguments will be addressed below.

First, however, the Court provides an overview of Whitelaw’s opinions and analysis.




       2
          Whitelaw’s Report is an exhibit to the Memorandum of Points and Authorities in Support
of Defendants’ Daubert Motion to Exclude the Opinions of Seth B. Whitelaw (“Def. Mot. to Excl.
Whitelaw”) (Doc. #: 1918-5). However, the report accompanying the motion is missing pages 45-
278. See id. Accordingly, the Court cites to the report filed as an exhibit to the Notice of Corrected
Filing of Expert Reports. See Notice, Ex. 25 (Doc. #: 1999-25).
                                                  2
 Case: 1:17-md-02804-DAP Doc #: 2551 Filed: 08/29/19 3 of 17. PageID #: 409986



III.   Whitelaw’s Opinions.

       A.      Overview of Whitelaw’s methodology.

       Whitelaw’s opinions and analysis have, at their core, a SOMS program he developed for

purposes of this litigation. Whitelaw characterizes his SOMS program as “what good looks like.”

Whitelaw Report at 23-42 (Doc. #: 1999-25). Whitelaw then assesses whether the SOMS

programs of each Defendant meet the criteria of his program, and then measures each Defendant’s

performance by a compliance maturity and program effectiveness model. See, e.g., id. at 43-48.

Whitelaw assesses whether each company “worked to establish a suspicious order monitoring

system, as well as controlled substances and corporate compliance systems;” and, if so, whether

the company “met its three-prong program effectiveness requirement by (a) having a program that

prevents and detects criminal conduct by an organization’s employees and (b) maintaining

effective controls against diversion, including (c) maintaining and operating an effective system

to identify, hold, investigate and report suspicious orders of controlled substances.” Id. at 43-44.



       B.      Standards reviewed by Whitelaw.

       Whitelaw summarizes an assortment of sources he considers relevant to controlled

substance compliance. Some relate to SOMS and controlled substances. Some do not. See

Whitelaw Report at 4, 23 (Doc. #: 1999-25). Whitelaw first provides a narrative summarizing

what he contends are general corporate compliance standards, including the standards found in the

FSG. The FSG apply when an organization is convicted of a felony or class A misdemeanor. See

U.S. Sentencing Commission, Guidelines Manual (Nov. 1991) at Introductory Comments and §

8A 1.1) (Doc. #: 1918-8). They are neither part of the CSA nor part of DEA regulations applicable

to the CSA. They are “not pharmaceutical-specific but rather, apply to corporations across all

industries.” Whitelaw Report at 93 (Doc. #: 1999-25).
                                                 3
 Case: 1:17-md-02804-DAP Doc #: 2551 Filed: 08/29/19 4 of 17. PageID #: 409987



       Several FSG provisions refer to the need for organizations to have an “effective program”

to prevent and detect violations of law. See, e.g., U.S. Sentencing Commission, Guidelines Manual

(Nov. 1991) at § 8C2.5 (f). (Doc. #: 1918-8). Having an “effective program” can result in a lesser

punishment. See id. The FSG definition of an “effective program to prevent and detect violations

of law” sets forth seven steps which an organization must demonstrate to establish the requisite

due diligence in detecting and preventing criminal conduct to qualify for a sentence reduction. See

id. at § 8A 1.2 Comment 3(k). The most recent revisions to the FSG add an eighth step, expanding

their scope beyond detecting and preventing criminal conduct to promoting “‘an organizational

culture that encourages ethical conduct and a commitment to compliance with the law.’”3

Whitelaw Report at 10 (Doc. #: 1999-25) (quoting U.S. Sentencing Commission, Guidelines

Manual (Nov. 2004) at § 8B 2.1); see also Whitelaw Report at 27. See id.

       To support his reliance on the FSG, Whitelaw refers to standards generated by the Office

of Inspector General (“OIG”) for Health and Human Services. These standards are directed only

to pharmaceutical manufacturers; however, Whitelaw believes they should also apply to

distributors. See Whitelaw Report at 11-12 (Doc. #: 1999-25). The OIG standards are not specific

to the CSA, SOMS programs, or controlled substances. See Def. Mot. to Excl. Whitelaw at 11


       3
            The eight FSG steps are summarized as: (1) creating compliance standards and
procedures reasonably capable of reducing the prospect of criminal conduct by employees and
agents; (2) assigning high level personnel to oversee compliance with these standards and
procedures; (3) ensuring individuals the organization knew or should have known have a
propensity to engage in illegal conduct do not have substantial discretionary authority; (4)
effectively communicating the standards and procedures to employees and agents through training
and publication dissemination; (5) creating monitoring programs, audits, and a reporting system
to achieve compliance with standards; (6) consistently enforcing standards by appropriate case-
specific disciplinary mechanisms; (7) responding appropriately to offenses to prevent similar
activity from occurring; and (8) periodic assessment of the risk of criminal conduct and the action
necessary to address it based, inter alia, on industry practice called for by applicable government
regulations. See Whitelaw Report at 8-10 (Doc. #: 1999-25).


                                                4
 Case: 1:17-md-02804-DAP Doc #: 2551 Filed: 08/29/19 5 of 17. PageID #: 409988



(Doc. #: 1918-1). Whitelaw also references standards in the Affordable Care Act,4 and general

guidance from the DOJ and OIG on compliance program effectiveness.5 See Whitelaw Report at

7-13 (Doc. #: 1999-25). These provisions are also not CSA- or DEA-specific.

       Whitelaw next transitions to a pharmaceutical-centered analysis, summarizing the CSA

and DEA regulations, as well as DEA guidance on controlled substances from the Controlled

Substances Security Manual & Suspicious Order Task Force, the Chemical Handler’s Manual, the

DEA Industry Initiative, DEA letters to registrants, and Master’s Pharmaceuticals, Inc. v. DEA,

861 F.3d 206 (D.C. Cir. 2017). Whitelaw also discusses industry guidance. See id. at 13-22.



       C.      Whitelaw’s SOMS program and his Compliance Maturity and Program
               Effectiveness Model.

       After analyzing these applicable standards, Whitelaw describes his own SOMS program,

which is based on the FSG and his interpretation of the eight steps described above. Whitelaw

distills the eight FSG steps to eight elements6 and then boils these elements down to three general

categories: (a) Company Commitment; (b) Program Core; and (c) Accountability. Whitelaw




       4
          In Whitelaw’s opinion, the Affordable Care Act requires corporate compliance programs
to contain certain “core elements” for participation in, and reimbursement from, federal health care
programs like Medicare, Medicaid, and Children’s Health Insurance Program. See Whitelaw
Report at 6 (Doc. #: 1999-25). These “core” elements have not yet been identified; however,
Whitelaw considers the standards referenced in his report indicative of what these “core elements”
are likely to be. See id. at 13, n. 31.
       5
           In 2017, the DOJ and the OIG identified standards for corporate compliance
effectiveness. These standards were not a mandatory checklist, but were to be considered by
organizations when making individualized determinations about their compliance programs. Id.
at 13. They are not directed specifically to controlled substances or SOMS programs.
       6
         These eight elements are: (1) Organization and Resources; (2) Due Diligence; (3) Written
Standards; (4) Training and Compliance; (5) Monitoring, Auditing, and Investigation; (6)
Corrective Actions; (7) Enforcement (i.e. Discipline or other consequences for violating the
standards); and (8) Periodic Risk Assessment. See Whitelaw Report at 24 (Doc. #: 1999-25).

                                                 5
 Case: 1:17-md-02804-DAP Doc #: 2551 Filed: 08/29/19 6 of 17. PageID #: 409989



Report at 24 (Doc. #: 1999-25). For each prong of his compliance program, Whitelaw discusses

the “attributes” he would “expect to see” in a reasonable program. See, e.g., id. at 28, 30, 34, 36,

38 (Doc. #: 1999-25).       Although he applies his program to each Defendant, Whitelaw

acknowledges the FSG rely on each organization to determine “[t]he precise actions necessary for

an effective program to prevent and detect violations of law” and that there are a “number of

factors” that go into this decision. Whitelaw Report at 9 (Doc. #: 1999-25) (quoting U.S.

Sentencing Commission, Guidelines Manual, § 8A.1.2, comment (n. 3k) (Nov. 1991)).

       Whitelaw next describes his Compliance Maturity and Program Effectiveness Model for

measuring compliance with his program. In Whitelaw’s words: “After defining ‘what good looks

like’ the next step is to measure it.” Whitelaw Report at 43 (Doc. #: 1999-25). Whitelaw’s model

is premised on a general maturity model;7 into which he incorporates certain elements of his

compliance program. See Whitelaw Report at 43-44 (Doc. #: 1999-25).               The majority of

Whitelaw’s report is devoted to his analysis of Defendants’ documents and activities and his

interpretation of whether each Defendant complied with the elements of his own SOMS program

and whether they rank on his model. See id. at 48-278. Whitelaw’s general opinions include

observations that one or more Defendants:

       failed to make necessary changes to achieve a robust and effective compliance
       function in accordance with the values, principles and societal expectations for
       those involved in distributing prescription opioids;

       studiously avoided having to address customer behaviors known, or which should
       have been known, to be inappropriate and likely diversionary;


       7
            In general terms, a maturity model is used to determine the effectiveness of an
organization and can be used to assess capabilities necessary to improve performance. Maturity
models are structured by levels of effectiveness and identify stages through which organizations
progress as they define, implement, and improve their processes. For example, Whitelaw’s model
his four levels: (a) Fundamental; (b) Maturing; (c) Advancing; and (d) Leading. See id. at 43.



                                                 6
 Case: 1:17-md-02804-DAP Doc #: 2551 Filed: 08/29/19 7 of 17. PageID #: 409990



       failed to act responsibly to undertake reasoned, prudent and careful measures
       expected of those handling prescription opioid products, even while acknowledging
       the exponential increase in opioid usage;

       failed to manifest good corporate responsibility by not undertaking the reasoned,
       prudent and careful measures expected of those manufacturing and selling opioid
       products;

       failed to make the necessary changes to anti-diversion practices to achieve a robust
       and effective compliance function in accordance with the values, principles and
       societal expectations for those involved in distributing prescription opioids;

       treated as an afterthought, if it was recognized at all, the need for distribution
       centers to maintain reasoned, prudent and careful measures to prevent opioid
       diversion (e.g., a SOMS program) expected of those handling prescription opioid
       medicines;

       failed to make controlled substances efforts part of overall corporate compliance
       programs in a meaningful way;

       determined to only do the bare minimum, as expressed by the DEA, which resulted
       in token efforts to implement a compliance program to detect and prevent the
       shipment of prescription opioid products into an illicit market, let alone to fulfill
       required legal and regulatory obligations;

       designed, implemented, and operated SOMS programs to avoid classifying
       customer orders as “suspicious” and to avoid having to stop suspect opioid
       shipments to customers; and

       exhibited indifference to any negative societal impact flowing from their actions.

See Whitelaw Report at 45-46 (Doc. #: 1999-25).



IV.    Should Whitelaw’s Testimony be Excluded?

       A.     Is Whitelaw Qualified to Offer his Opinions?

       Whitelaw received his law degree from Washington & Lee University School of Law in

1988 and an LL.M in administrative law from George Washington School of Law in 1989. In

2011, he was awarded an S.J.D. in Health Law from Widener University School of Law. Since

graduation, Whitelaw’s career has focused on corporate compliance, with a particular emphasis on

FDA compliance. See Whitelaw Report at 1, 279-282 (Doc. #: 1999-25). He has designed, built,

                                                7
 Case: 1:17-md-02804-DAP Doc #: 2551 Filed: 08/29/19 8 of 17. PageID #: 409991



and run a total of four compliance programs for two medical device companies and two

pharmaceutical companies. Id. In addition, Whitelaw teaches monitoring and auditing in the

Healthcare Compliance Certificate program at Mitchell Hamline School of Law. Id.

       Prior to being retained by Plaintiffs, Whitelaw had neither general experience with

controlled substance compliance programs nor particular experience with SOMS compliance

programs. He also had no compliance experience involving opioids, controlled substances, the

Controlled Substances Act, or DEA regulatory programs pertaining to the manufacture and

distribution of controlled substances. Neither the pharmaceutical company nor the medical device

company for which he worked manufactured or distributed opioids and he had never designed,

operated, or audited a controlled substance compliance program. See Def. Mot. to Excl. Whitelaw

at 1-2, 5-8 (Doc. #: 1918-1). On one occasion, as a consultant, Whitelaw was part of team asked

to propose enhancements to a controlled substance anti-diversion program. See Pls. Opp. Resp. re

Whitelaw at 4 (Doc. #: 2114). His team, however, was not hired. See Defendants’ Reply in

Support of Defendants’ Daubert Motion to Exclude the Opinions of Seth B. Whitelaw (“Def.

Reply re Whitelaw”) at 3 (Doc. #: 2517).

       To educate himself to render opinions in this case, Whitelaw reviewed a plethora of

statutes, documents relating to Defendants and their policies and procedures, shipping data, and

other material produced in discovery and publicly available. See Whitelaw Report at 3-4, 259-278

(Doc. #: 1999-25); He also conferred with Plaintiffs’ counsel and Plaintiffs’ expert, James

Rafalski, a retired DEA diversion investigator, see Whitelaw Report at 3-4 (Doc. #: 1999-25); May

17, 2019 Deposition of Dr. Seth B. Whitelaw (“Whitelaw Depo. II”) at 829:5-14 (Doc. #: 1918-

7), but did not meet with any current employees of the DEA. See May 16, 2019 Deposition of Dr.




                                               8
 Case: 1:17-md-02804-DAP Doc #: 2551 Filed: 08/29/19 9 of 17. PageID #: 409992



Seth B. Whitelaw (“Whitelaw Depo. I”) at 36:13-24 (Doc. #: 1918-7). Prior to his work for

Plaintiffs, Whitelaw did not consider himself to be an expert on SOMS monitoring:

       Q.      Okay. Prior to this litigation, have you ever held yourself out to a potential
               client as a suspicious order monitoring expert?

       A.      Other than the work that I did on a proposal for Deloitte, which, again, was
               more of a compliance process assessment for suspicious order monitoring
               program, I don’t recall ever putting that moniker on my name.

See Whitelaw Depo. II at 829:5-14 (Doc. #: 1918-7).

       Defendants argue Whitelaw is unqualified to offer his opinions because he lacks specific

experience in controlled substance compliance, SOMS programs, the CSA, and the DEA. See Def.

Mot. to Excl. Whitelaw at 5-8 (Doc. #: 1918-1). In response, Plaintiffs contend Whitelaw’s general

compliance background is sufficient to qualify him as a SOMS program and controlled substance

handling expert. Plaintiffs emphasize that Whitelaw did more than simply assess Defendants’

SOMS programs; instead, they claim, he “undertook a comprehensive examination of Defendants’

compliance programs as a whole, which included their suspicious order monitoring efforts ....”

Pls. Opp. Resp. re Whitelaw at 3. (Doc. #: 2114). Plaintiffs point to Whitelaw’s experience with

sample accountability programs involving the Prescription Drug Marketing Act, also noting that,

even though his firm was not hired, his participation on the team asked to propose enhancements

to a controlled substance anti-diversion program establishes his expertise. Id. at 4. Finally,

Plaintiffs assert Whitelaw’s experience was supplemented by his conversation with Plaintiffs’

expert, Rafalski. Id.

       The Court finds Plaintiffs’ arguments unpersuasive. First, as Defendants’ point out,

Whitelaw’s report focuses on Defendants’ controlled substance compliance efforts, not on

compliance efforts in other areas. Whitelaw describes his opinions to include the standards

applicable to the design, implementation, and operation of controlled substance compliance


                                                 9
Case: 1:17-md-02804-DAP Doc #: 2551 Filed: 08/29/19 10 of 17. PageID #: 409993



programs for pharmaceutical manufacturers and distributors, application of these standards; and

effectiveness of Defendants’ opioid product compliance programs between 1996 and 2018. See

Whitelaw Report at 2 (Doc. #: 1999-25). He offers sweeping opinions about Defendants, their

SOMS programs, how they handled controlled substances, and whether they met their compliance

obligations.    As Defendants’ note, most of his nearly 300-page report provide “Individual

Company Reviews” focused on the Defendants’ SOMS and controlled substance activities. See

Def. Reply re Whitelaw at 1, 3 (Doc. #: 2517). Quite simply, Whitelaw’s report and opinion focus

almost exclusively on Defendants’ SOMS programs, an area in which he had no experience prior

to this litigation.

        The Court rejects Plaintiffs’ argument that Whitelaw’s involvement with the Prescription

Drug Marketing Act makes him a SOMS program or controlled substance handling expert,

inasmuch as Whitelaw acknowledged that none of this work involved controlled substances. See.

e.g., Whitelaw Depo. I at 74:1-77:6; see also Def. Reply re Whitelaw at 4 (Doc. #: 2517).

Similarly, Whitelaw’s tangential involvement on a team tasked with proposing enhancements to a

controlled substance anti-diversion program does not imbue him with expertise on SOMS

programs and DEA compliance matters. Whitelaw’s team of at least six people was not hired for

this assignment and the level of Whitelaw’s involvement is unclear. See Def. Reply re Whitelaw

at 3 (Doc. #: 2517). Any proposals he advanced are untested in the real world. And, Whitelaw’s

reliance on his discussion with Plaintiffs’ expert, Rafalski, emphasizes Whitelaw’s lack of

experience in connection with SOMS programs and DEA involvement with these programs.8



        8
          Federal Rule of Evidence 703 allows an expert to rely on hearsay, including the opinions
of other experts; however, this reliance cannot be used to enhance the witness’s fundamental
expertise. Whitelaw has no SOMS or controlled substance experience, and he does not become
qualified to offer opinions on these subjects merely because he spoke to one of Plaintiffs’ experts.


                                                10
Case: 1:17-md-02804-DAP Doc #: 2551 Filed: 08/29/19 11 of 17. PageID #: 409994



       On this record, the Court finds Whitelaw lacks “sufficient specialized knowledge to assist

the jurors in deciding the particular issues in this case.” Kumho Tire Co., Ltd. v. Carmichael, 526

U.S. 137, 156 (1999). Although Whitelaw has substantial general compliance experience, the

Court concludes he does not have sufficient specific experience with the design, implementation,

and operation of SOMS programs or DEA requirements to qualify him as an expert pursuant to

Rule 702, which requires an expert have “specialized knowledge” regarding the areas about which

he will testify. See In re Scrap Metal Antitrust Litig., 527 F.3d 517, 528 (6th Cir. 2007) (quoting

Fed. R .Evid. 702).

       The qualifications component of Rule 702 has always been treated liberally; however, this

does not mean a witness qualifies as an expert in a particular area simply because he claims he is

one. See Pride v. BIC Corporation, 218 F.3d 566, 577 (6th Cir.2000); Newell Rubbermaid, Inc.

v. Raymond Corp., No. 5:08CV2632, 2010 WL 2643417, *3 (N.D. Ohio July 1, 2010). “In other

words, a party cannot qualify as an expert generally by showing that the expert has specialized

knowledge or training which would qualify him or her to opine on some other issue.” Lawrence

v, Raymond Corp., No. 3:09 CV 1067, 2011 WL 348324, * 4 (N.D. Ohio Aug. 4, 2011) (citing

Redman v. John D. Brush & Co., 111 F.3d 1174, 1179 (4th Cir.1997); Barrett v. Atl. Richfield Co.,

95 F.3d 375, 382 (5th Cir.1996)). Whitelaw’s lack of experience with SOMS exceeds a lack of

familiarity with “pertinent statutory definitions or standards,” which simply impact his credibility.

Davis v. Combustion Engineering Inc. 742 F.2d 916, 919 (6th Cir. 1984). Instead, his lack of




See In re Yamaha Motor Corp. Rhino ATV Prods. Liab. Litig., 816 F.Supp.2d 442, 450 (W.D. Ky.
2011) (barring expert from opining about warning labels where he merely spoke to another expert
about the labels, to make up for his own lack of expertise); see also In re Welding Fume Prod.
Liab. Litig., No. 1:03-CV-17000, 2010 WL 7699546, at *35 (N.D. Ohio June 4, 2010).

                                                 11
Case: 1:17-md-02804-DAP Doc #: 2551 Filed: 08/29/19 12 of 17. PageID #: 409995



relevant experience goes to the heart of his opinions and analysis, thereby, making them

inadmissible.



       B.       Are Whitelaw’s SOMS program and model reliable?

       Even if Whitelaw was qualified to offer his opinions, the Court would exclude them

because they are unreliable.

       It is Defendants’ position that the FSG do not form a reliable foundation for Whitelaw’s

opinions because they apply to criminal sentencing and not to evaluating DEA controlled

substance monitoring programs or the design and evaluation of SOMS programs. See Def. Mot.

to Excl. Whitelaw at 9-10 (Doc. #: 1918-1). Plaintiffs defend the validity of the FSG and submit

evidence supporting Whitelaw’s position that the FSG are utilized by various organizations

(including some of the Defendants) in conjunction with general compliance programs. See, e.g.,

Pls. Opp. Resp. re Whitelaw at 6-11 (Doc. #: 2114). However, there is no evidence that any

organization has ever used the FSG in conjunction with a SOMS program. Neither is there any

evidence that the FSG is used by the DEA to assess the propriety of any SOMS program. In fact,

the unrefuted evidence is to the contrary. The DEA’s Section Chief of the Pharmaceutical

Investigations Section of the Office of Diversion Control testified that the DEA does not use the

FSG to evaluate SOMS programs and does not train its investigators to rely on the FSG to evaluate

SOMS programs:

       Q.       The DEA doesn’t use the federal sentencing guidelines to evaluate
                registrants’ suspicious order monitoring programs, correct? …

       THE WITNESS.            Yes. Correct.

       Q.       Correct that they do not?

       A.       Do not.


                                               12
Case: 1:17-md-02804-DAP Doc #: 2551 Filed: 08/29/19 13 of 17. PageID #: 409996



       Q.      Thank you sir.

               Now, when you were training division investigators, did you ever instruct
               diversion investigators to rely on the federal sentencing guidelines to
               evaluate registrants’ suspicious order monitoring programs? …

       THE WITNESS.             No.

May 17, 2019 Deposition of Thomas Prevoznik at 1202:2-20 (Doc. #: 1918-12). See also Def.

Mot. to Excl. Whitelaw at 10 (Doc. #: 1918-5). Even Whitelaw acknowledges he has never used

his model to evaluate a SOMS program until this litigation. See Whitelaw Depo. II at 715:8-19

(Doc. #: 1918-7). Nor has anyone ever used his model to measure a distributor’s compliance with

the CSA.

       Q.      Dr. Whitelaw, are you aware of anyone who has ever used a scale such as
               the one that you prepared in Figure 2 to measure how a distributor complies
               with the Controlled Substances Act and its associated regulations?
       A.      Not in that context, no.
       Q.      Now looking at – looking at your model in Figure 2, is there a point system
               or some other system that you apply to evaluate the maturity of the
               compliance program?

       A.      There is not a strict quantitative methodology. It is more a qualitative
               assessment.

Whitelaw Depo I at 245:12-18 (Doc. #: 1918-7).

       An expert’s methodology must be reliable. See Fed. R. Evid. 702. Testimony can be

reliable only if it is “based on sufficient facts or data” or “the product of reliable principles and

methods” which the expert, in turn, has applied to the facts of the case. Fed. R. Evid. 702. The

requirement that expert testimony be evaluated to determine its “reliability” stems from Daubert

v. Merrell Dow Pharm., Inc., 509 U.S. 579, 596 (1993), where the Supreme Court tasked trial

courts to conduct a “preliminary assessment of whether the reasoning or methodology underlying

the testimony is scientifically valid and of whether that reasoning or methodology properly can be

applied to the facts in issue.” Daubert, 509 U.S. at 592–93 (citations omitted). Daubert’s analysis

                                                 13
Case: 1:17-md-02804-DAP Doc #: 2551 Filed: 08/29/19 14 of 17. PageID #: 409997



was extended to non-scientific expert testimony by Kumho Tire Co., Ltd. v. Carmichael, 526 U.S.

137, 147 (1999).

       Here, Plaintiffs would have Whitelaw’s new and original compliance program, created

solely for this case, serve as the benchmark for Defendants’ conduct. Whitelaw’s methodologies

are untested in the realm of controlled substance monitoring and DEA compliance assessment.

There has been no evidence submitted concerning whether Whitelaw considered other compliance

measures—either currently in use or potentially available—and, if so, why he did not use them.

Further, Whitelaw submits his own interpretation, and application of the FSG. As a result, even if

there were other contexts in which the FSG were used, there is no indication that the “version” of

the FGS used in those contexts was the same as the version proposed by Whitelaw. Plaintiffs rely

on Whitelaw’s ipsi dixit that his program (and model) are appropriate, even though he has no

experience with SOMS programs and his methodologies have never been used for the purposes

advanced here. See Nelson v. Tennessee Gas Pipeline Co., 243 F.3d 244, 254 (6th Cir. 2001); see

also Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997)). The Court finds that Whitelaw’s opinions

are premised on methodology that does not meet Daubert’s non-exhaustive list of factors,

including that Whitelaw’s methodology has not been tested and is not generally accepted in the

relevant community. See Daubert, 509 U.S. at 582-594.

       Moreover, not only does Whitelaw acknowledge he devised his methodology for purposes

of this case, there is also evidence that Whitelaw’s opinions are, at least in part, at odds with

positions he adopted before being retained as an expert by Plaintiffs. See Def. Mot. to Excl.

Whitelaw at 11-2 (Doc. #: 1918-1). This additional “prepared solely for litigation” factor raises a

red-flag highlighting that Whitelaw’s opinions may not be reliable. See Johnson v. Manitowoc

Boom Trucks, Inc., 484 F.3d 426, 431 (6th Cir. 2007); Newell Rubbermaid, Inc. v. Raymond Corp.,



                                                14
Case: 1:17-md-02804-DAP Doc #: 2551 Filed: 08/29/19 15 of 17. PageID #: 409998



676 F.3d 521, 527 (6th Cir. 2012). The Sixth Circuit “has recognized for some time that expert

testimony prepared solely for purposes of litigation, as opposed to testimony flowing naturally

from an expert’s line of scientific research or technical work, should be viewed with some

caution.” Manitowoc Boom Trucks., 484 F.3d at 434; see also Mike’s Train House, Inc v. Lionel,

L.L.C., 472 F.3d 398, 408 (6th Cir. 2006) (“We have been suspicious of methodologies created for

the purpose of litigation.”). While the “prepared solely for litigation” factor may not be enough

by itself to support a finding of unreliability, when combined with the other evidence and

arguments presented by Defendants, it is convincing.

       In addition to the arguments advanced by Defendants, the Court notes the subjectivity of

many of Whitelaw’s opinions, which address Defendants’ motives, state of mind, and intentions.

This testimony is not as much an “expert” opinion as it is a personal opinion about Defendants’

behavior: “[T]estimony of an expert that constitutes mere personal belief as to the weight of the

evidence invades the province of the jury” and is inadmissible. Indiana Ins. Co. v. General Elec.

Co., 326 F.Supp.2d 844, 847 (N.D. Ohio 2004) (citing McGowan v. Cooper Indus., Inc., 863 F.2d

1266, 1273 (6th Cir.1987)); see also Rheinfrank v. Abbott Labs., Inc., 2015 WL 13033172, *9

(S.D. Ohio Oct. 2, 2015), aff’d 680 F. App’x 369 (6th Cir.. 2017) (expert prohibited from testifying

as to the “knowledge, motivations, state of mind, or purposes” of defendants and others). Whether

expressed as opinion or as a summary of documents, Whitelaw may not render these types of

opinions. See Fletcher v. VanDyne, No. 2:07-cv-325, 2009 WL 3789925, at *3 (S.D. Ohio Feb.

24, 2009) (“the Court will not permit the expert to speculate as to the defendants’ states of mind”).

This type of testimony is not only unhelpful to the jury but also is unduly prejudicial. See Fed. R.




                                                 15
Case: 1:17-md-02804-DAP Doc #: 2551 Filed: 08/29/19 16 of 17. PageID #: 409999



Evid. 403 (relevant evidence can be excluded if the probative value is outweighed by the danger

that it will mislead the jury).9

        In sum, Plaintiffs have not met their burden to establish that Whitelaw’s methodology

would be reliable as applied to the facts of this case.



        C.      Does Whitelaw improperly opine on ultimate issues?

        Defendants also complain that Whitelaw offers opinions on the “ultimate issue” of whether

Defendants’ SOMS programs complied with the CSA and its corresponding DEA regulations. See

Def. Mot. to Excl. Whitelaw at 13 (Doc. #: 1918-1). Plaintiffs respond that Whitelaw’s opinions

are directed only to the elements of a compliance program for a reasonable pharmaceutical

manufacturer and distributor, and that he simply offers an assessment of Defendants’ compliance

program based upon those elements, which is not a legal conclusion requiring exclusion. See Pls.

Opp. Resp. re Whitelaw at 13 (Doc. #: 2114).

        Plaintiffs are correct that, under Federal Rule of Evidence 704(a), an expert opinion is not

inherently objectionable simply because it “embraces an ultimate issue to be decided by the trier

of fact.” However, Rule 704(a) “does not lower the bar so as to admit all opinions.” United States

v. Smith, 70 Fed.App’x 804, 809 (6th Cir. July 15, 2003), cert. denied, 540 U.S. 976 (2003) (citing

Torres v. County of Oakland, 758 F.2d 147, 150 (6th Cir. 1985)). An evidentiary problem remains


        9
           In addition to Defendants’ arguments, the Court also notes that substantial portions of
Whitelaw’s narrative summary of documents and events constitutes an impermissible factual
narrative. Rheinfrank, 2015 WL 13033172, *9 (an expert cannot be presented to the jury solely
for the purpose of constructing a factual narrative based upon record evidence); In re Rezulin
Prods. Liab. Litig., 309 F.Supp.2d 531, 542-545 (S.D.N.Y. 2004) (an expert narrative is
inadmissible when it is a repetition of the factual allegations in plaintiffs’ complaint, involving
nothing technical or scientific, because the expert is providing only simple inferences drawn from
uncomplicated facts). Even absent the Court’s other grounds for exclusion, this also weighs
against allowing certain portions of Whitelaw’s testimony.

                                                  16
Case: 1:17-md-02804-DAP Doc #: 2551 Filed: 08/29/19 17 of 17. PageID #: 410000



if “testimony containing a legal conclusion is allowed, as it may convey a witness’s unexpressed,

and perhaps erroneous, legal standards to the jury.” Id.

       Defendants rightly point out that certain statements in Whitelaw’s report amount to legal

opinions. See Def. Reply re Whitelaw at 7 (Doc. #: 2517). Plaintiffs are correct that not all of

Whitelaw’s opinions fall into this category, but the Court must also exclude those portions of

Whitelaw’s testimony that offer legal conclusions. Given the voluminous nature of Whitelaw’s

report and the rulings stated above, the Court need not identify each legal conclusion which would

be excluded.

       In sum, for all the reasons described above, Defendants’ Motion to Exclude Seth B.

Whitelaw’s Opinions and Proposed Testimony (Doc. #: 1918) is GRANTED.

               IT IS SO ORDERED.



                                                 /s/Dan Aaron Polster August 29, 2019
                                                 DAN AARON POLSTER
                                                 UNITED STATES DISTRICT JUDGE




                                                17
